Citation Nr: 9932825	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left hip disability 
including total hip replacement as secondary to service-
connected left knee minimal arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1949 
to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the veteran was denied service for left 
hip disability including total hip replacement as secondary 
to service-connected left knee minimal arthritis as not well 
grounded.  


FINDINGS OF FACT

1.  The medical veteran has a current left hip disability.

2.  There is no medical evidence of a nexus between the post-
service left hip disability and a disability of service 
origin or an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left hip 
disability including total hip replacement as secondary to 
service-connected left knee minimal arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran alleges that osteoarthritis had spread from his 
left knee to his left hip.  

The December 1949 enlistment examination report stated that 
the veteran's bones, joints, muscles, gait, and neurological 
system were normal or showed no significant abnormalities, 
and no defects or diagnoses were noted.  The veteran denied a 
history of arthritis and injuries.  He stated that he had 
never been unable to hold a job because of inability to 
perform certain motions, inability to assume certain 
positions, or any other medical reasons.  

The October 1953, May 1956, and February 1966 examination 
reports stated that the veteran's spine and other 
musculoskeletal system and neurologic system were normal, and 
no defects or diagnoses were listed except for a left wrist 
scar, edentulous, and substandard visual acuity, corrected.  
Each time, the veteran denied a history of arthritis.  Each 
time, he stated that he had never been unable to hold a job 
because of inability to perform certain motions, inability to 
assume certain positions, or any other medical reasons.  

While in service, in February and April 1955, the veteran was 
admitted to the hospital for kidney problems.  Each time, the 
doctor examined the veteran and found that he had no muscular 
pains or joint pains, and the veteran had a normal range of 
motion, power, and coordination in the extremities.  Air 
Force Form 348 stated that the veteran was hospitalized after 
an accident at his home in May 1959.  The veteran released 
the utility trailer from his car, the trailer tongue slid off 
the ball hitch, and caught the veteran's legs and fell on his 
left foot.  The preliminary diagnosis was sprain of the 
tarsometatarsal ligaments of the left foot.  In June 1961, 
the veteran fell off of a step, and his left knee was 
swollen.  The x-ray showed no evidence of a fracture, and no 
significant abnormality was seen.  Although there was very 
minimal effusion, there was no evidence of instability.  In 
July 1961, the veteran was seen for pain in his left leg.  
The examiner noted that the veteran seemed to have an L4-L5 
level neuralgia possibly due to nerve root compression.  

The March 1970 retirement examination report stated that the 
veteran's spine and other musculoskeletal system and 
neurologic system were normal, and no defects or diagnoses 
were listed except for defective visual acuity.  The veteran 
denied a history of arthritis.  He stated that he had never 
been unable to hold a job because of inability to perform 
certain motions, inability to assume certain positions, or 
any other medical reasons.  The examiner noted that the 
veteran had parotitis in childhood with no complications or 
sequelae; corrected vision; hospitalizations for kidney 
infections in 1954 and 1955; teeth extracted in 1955; a 
urology consultation in October 1968; a history of chronic 
prostatitis since October 1968; a history of hiatal hernia in 
December 1969; and the veteran denied all other pertinent 
surgical or medical history.  

Within days of separation, the veteran filed an August 1970 
application for compensation and pension at separation from 
service.  The application did not include a claim for a hip 
or arthritic disability.  

In October 1970, the veteran underwent a VA examination.  
Examination showed a normal posture and gait.  There was no 
limp or pain reaction on either lower extremity.  The hips 
showed no joint enlargement, tenderness, deformity, ligament 
instability, or limitation of motion.  Specific examination 
of the left knee showed no present enlargement, tenderness, 
or capsular thickening.  The knee moved with mild crepitation 
to a full range of motion without pain reaction or muscle 
spasm.  Although the diagnoses included an x-ray diagnosis of 
minimal arthritis of the left knee, the list of diagnoses did 
not include a hip disorder.  A November 1970 rating decision 
granted service connection for minimal arthritis of the left 
knee as 10 percent disabling.  

The veteran was seen at a service medical facility in 
December 1996.  His primary complaint was an antalgic gait 
that he had assumed to counteract or avoid pain.  The 
assessment was degenerative joint disease (DJD) after trauma.  

The veteran was admitted to the military hospital at Lackland 
Air Force Base in January 1997 for a left total hip 
replacement.  Prior to surgery, the examiner noted that the 
veteran was status post an acetabular fracture that was fixed 
in 1978 but that pain had progressively increased in his left 
hip, decreasing his walking ability.  X-rays revealed 
osteoarthritis.  The operation report stated that because of 
the veteran's posttraumatic arthritis and scarring, there was 
some difficulty trying to dislocate the hip from the 
acetabulum.  The medical summary stated that the hospital 
course was uneventful, and the veteran progressed well in 
physical therapy.  There were no orthostatic symptoms.  The 
veteran was able to walk the full length of the hall with his 
walker without problems.  The diagnosis was DJD of the left 
hip.  

The veteran underwent a VA orthopedic examination in December 
1997.  Physical examination of the left knee showed no 
evidence of thigh atrophy.  Circumference of the mid-thigh 
area was equal bilaterally.  Joint line measurements were 
equal bilaterally.  The veteran had fusiform enlargement of 
the left knee suggesting traumatic osteoarthritis.  The 
diagnosis was history of injury of the left knee with 
progressive traumatic osteoarthritic changes presently 
clinically apparent; history of osteoarthritis right and left 
hip and postoperative status left total hip replacement.  The 
examiner stated that he could only suggest a casual 
relationship between the injury to the left knee and the left 
hip osteoarthritic changes as these were bilateral and 
probably had no significant relationship.  The two x-rays of 
the left knee showed that the tibial plateau displayed mild 
bony remodeling deformity and mild tricompartmental 
osteoarthritic changes were present with mild joint space 
narrowing, spiking of the tibial spines, and patellofemoral 
osteophytes.  The two x-rays of the left hip showed status 
post non-cemented left total hip arthroplasty without 
periprosthetic lucency or fracture.  A small amount of the 
heterotopic bone was seen about the joint.  

The veteran's May 1998 appeal stated that his doctors, 
including the December 1997 VA examiner, told him that 
arthritis spreads from joint to joint.  The veteran alleged 
that arthritis spread from his left knee to his left hip.  In 
addition, he alleged that the left knee disability caused him 
to walk and stand in a way that caused his hip to go bad.  
The veteran alleged that he saw several doctors, VA and non-
VA, from 1970-1997 and that his original claim for service 
connection for a left hip disability was filed in February 
1997.  He alleged that when he reported for the VA 
examination that the doctor only briefly noticed his past 
medical records before throwing them aside.  



Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

The medical evidence shows that the veteran has a current hip 
disability.  The January 1997 diagnosis was DJD of the left 
hip, and the December 1997 VA examiner noted that the veteran 
had a history of osteoarthritis in the left hip and 
postoperative status left total hip replacement.  

Nonetheless, the claim for service connection for a left hip 
disability as secondary to service connected left knee 
disability is not well grounded because there is no medical 
evidence of a nexus between the current left hip disability 
and the veteran's service connected left knee disability.  
The veteran contended that arthritis spread from his left 
knee to his left hip or that his left knee disability caused 
him to walk or stand in a way that caused his hip to go bad.  
However, while the veteran, as a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, although the veteran is competent to make observations 
about his walking and standing motions, his statements 
regarding the cause of his current left hip disability are 
not probative.  The probative medical evidence is the opinion 
of the December 1997 examiner which addressed the possibility 
of a relationship between the veteran's knee disability and 
his hip disability.  He concluded that there was probably no 
significant relationship between the injury to the veteran's 
left knee and the left hip osteoarthritic changes because the 
changes were bilateral; that is, the same osteoarthritic 
changes occurred in the veteran's right hip.  

Likewise, the claim for service connection for a left hip 
disability is not well grounded on a direct basis because the 
medical evidence does not show an in-service diagnosis of a 
left hip disability and it is not otherwise contended.  The 
record first shows the incurrence of a left hip disorder in 
1978, over 7 years after separation from service.  Just prior 
to the left total hip replacement, the January 1997 examiner 
stated that the veteran had an acetabular fracture that was 
fixed in 1978 but that the pain had progressively increased 
in his left hip.  

Likewise, the claim for service connection for a left hip 
disability is not well grounded on a direct basis because 
there is no medical evidence of a nexus between the current 
left hip disability and an in-service event.  The medical 
evidence does not link the current disability to the May 1959 
accident when the utility trailer tongue fell on his left 
foot, to the June 1961 fall in which the veteran's left knee 
became swollen, to the veteran's complaints of left leg pain 
and diagnosis of L4-L5 level neuralgia possibly due to nerve 
root compression in July 1961, or to any other in-service 
event.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claim because the claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  



ORDER

The claim of entitlement to service connection for left hip 
disability including total hip replacement as secondary to 
service-connected left knee minimal arthritis is not well 
grounded.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

